DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 05/02/2022.
In the application claims 1, 3-10, 12-20 are pending. Claims 2 and 11 have been canceled.
Applicant’s arguments with respect to the amended claims 1 and 10 were fully considered; however, the arguments are moot in view of the new grounds of rejections. 

Claim Objections
Claims 1, 10 and 19 are objected to because of the following informalities:  
Claim 1 and 10 are claiming, “… a total number of said plurality of smart tags is being equal to an addition of a total count of a number of one or more luggage belonging to said one or more passengers in said group and a total count of a number of said one or more passengers in said group…” Examiner would suggest following changes to establish the clear bounds of the claimed limitation: “…a total number of said plurality of smart tags is being equal to [[a sum of (i) a total count of a number of one or more luggage belonging to said one or more passengers in said group and (ii) a total count of a number of said one or more passengers in said group…”
The font on Claim 19 is unclear whether claim 19 depends “in claim 1” or l?
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pugliese (US 6,044,353 A), in view of Herwats (US 2009/0219169 A1), in view of Charlot (US 2006/0220828 A1), and further in view of Yano (US 2013/0285806 A1).
Consider claim 1, Pugliese teaches, a method for prevention of luggage delivery discrepancy, (Pugliese teaches, “the present invention to provide an automatic baggage check-in system and method which allows a passenger to check-in his or her own baggage without the assistance of airline personnel… to provide a security system and method for controlling the claiming of baggage by passengers to prevent errors in the claiming of baggage and the theft of bags in such a way as to not inconvenience or delay the departure of the passengers from the airline terminal.” See col. 3 lines 40-50) the method comprising: 

With respect to, associating a unique identity of each of a plurality of smart tags with each of unique passenger identifiers of passenger of a group by a smart tag system server (central computer 10/230), (Pugliese teaches, “the airline may provide to a passenger, such as a frequent flier, with a number of baggage I.D. tags, in the form of a portable RF contactless smart card tag, to be used on each piece of baggage to be checked. Each of these tags may have recorded therein the passenger I.D. number and a unique number representing one of a number of bag numbers permanently assigned to the passenger.” See col. 4 lines 54-60. Pugliese teaches, “the central computer records will store for each passenger information indicating the number of pieces of baggage checked for a particular flight and a bar code number for each piece of baggage so that the baggage may be easily traced in the event that any bag is accidentally misdirected.” See col. 2 lines 37-41. Pugliese teaches, “central reservation system 230 of an airline includes a central computer 10 for controlling all operations within the reservation system, a main storage 66 for storing data used by the central computer 10, and transmitter/receiver 64 connected to antenna 64a for transmission and receipt of data by the central computer.” See col. 10 lines 20-25).
 
With respect to, “a total number of said plurality of smart tags is being equal to an addition of a total count of a number of one or more luggage belonging to said one or more passengers in said group” Pugliese teaches, “the airline may provide to a passenger, such as a frequent flier, with a number of baggage I.D. tags, in the form of a portable RF contactless smart card tag, to be used on each piece of baggage to be checked.” See col. 4 lines 54-60.

With respect to, “a total number of said plurality of smart tags is being equal to an addition of a total count of a number of one or more luggage belonging to said one or more passengers in said group and a total count of a number of said one or more passengers in said group” Pugliese teaches, “the airline will issue a personal identification card to the passenger for use in connection with the current reservation and future reservations made by the passenger with the airline.” Col. 1 lines 35-38. Pugliese teaches, “As a first step S1, the passenger will input passenger identification information either by passing a passenger identification card through the card reader 112” col. 10 line 57-60. Although, Pugliese’s passengers are issues an identification card, Pugliese does not explicitly states that the passengers are issued smart tags. Nonetheless, in an analogous art, Herwats teaches, “the innovation resides in the issuing of an owner ID, for instance on a master smartcard, and one or more item IDs, for instance a set of child or item cards linked to the master card. The master card containing the owner ID according to the current invention can be a dedicated card for products and services specific to a secure/private area” See ¶ 0021. Herwats teaches, “By confirming the registration, the RFID cards of the passenger and all linked RFID cards tagged to the baggage(s) or eventual children accompanying the passenger are automatically activated. By activating the RFID cards attached to the baggage(s), it has become possible to start the baggage handling process, i.e. steps 307 till 310.” See ¶ 0063.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Pugliese and have a RFID smart tag for each of the passenger in the group; thereby allowing the group parent to track not only the luggage but the children accompanying the passenger as anticipated by Herwats ¶ 0063.

With respect to, “setting a specific scan time by said smart tag system server, said scan time being a time period considered by said smart tag system server for determining a count of a number of smart tags of said plurality of smart tags detected by an exit control system” Pugliese teaches, “it is determined in step S26 whether all bags that were checked in by the particular passenger have been examined. This is done by counting the number of bags scanned by the bar code scanner 63 and comparing that to the number of bags checked by the passenger at the time of check-in as indicated in the passenger record stored in the terminal memory 314. If all bags have not been scanned at step S26, the system will not allow the passenger to proceed out of the terminal, thereby preventing him or her from leaving the terminal without all of his or her bags.” See col. 14 lines 9-18. Pugliese does not talk about the setting the timer to read the tags, in an analogous art, Charlot teaches, “communicating with all of the transponders of a group of transponders that are respectively attached a group of closely situated objects, such as cargo containers when the containers are stacked in closely situated groups. With the present invention all of the transponders of a group of transponders periodically interrogate at least one other transponder of the group and exchange group data until all of the transponders of the group store all of the group data related to the objects to which all of the transponders of the group are respectively attached.” See ¶ 0018. Charlot teaches, “the controller 14 causes the transmitter 10 to autonomously transmit a group interrogation signal 40 in response to a timing signal 26 from the timer 18” See ¶ 0037. Charlot teaches, “the initial application of power to the respective transponders is random, so that the timers of the respective transponders are randomly started and full communication of the group data to all of the transponders of the group is eventually accomplished after transmission of group interrogation signals by all of the transponders of the group has been initiated by all of the respective timers.” See ¶ 0050.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Pugliese-Herwats and allow the system to set a timer for a group of tags and allow each of the tags in the group to respond at their assigned time slot, as anticipated by Charlot, in an effort to minimize interrogation collisions; therefore, providing reliable communication between the RFID reader and the tags.

With respect to, associating by said smart tag system server a count of said total number of said plurality of smart tags and said specific scan time to said unique identity of each of said plurality of smart tags and to each of said one or more unique passenger identifiers, Pugliese teaches, “[o]nce all bags have been scanned and a match detected in step S26, the gate 67 is opened in the case of the express exit 60, or a positive indicator 65 is activated, such as a green light, in the exit 61, at step S27, indicating to the airline personnel that the passenger is permitted to leave with the bags he or she is carrying.” See col. 14 lines 19-24. Pugliese does not discuss “said specific scan time” Charlot teaches, “full communication of the group data to all of the transponders of the group is eventually accomplished after transmission of group interrogation signals by all of the transponders of the group has been initiated by all of the respective timers.” See ¶ 0050.

With respect to, “generating an exit control instruction by said smart tag system server if said count of said number of smart tags detected by said exit control system within said specific scan time is found to be less than said total number of said plurality of smart tags determined from said unique identity of any of said smart tags detected by said exit control system.” Pugliese teaches, “it is determined in step S26 whether all bags that were checked in by the particular passenger have been examined. This is done by counting the number of bags scanned by the bar code scanner 63 and comparing that to the number of bags checked by the passenger at the time of check-in as indicated in the passenger record stored in the terminal memory 314. If all bags have not been scanned at step S26, the system will not allow the passenger to proceed out of the terminal, thereby preventing him or her from leaving the terminal without all of his or her bags.” See col. 14 lines 9-18. Pugliese does not teaches, “smart tags detected by said exit control system within said specific scan time”  Charlot teaches, “When it is detected by monitoring the group data at a location apart from the group of transponders that one transponder of the group is no longer transmitting interrogation signals, such detection indicates that the non-interrogating transponder (and inferentially the object attached thereto) has been moved to a location outside the communication range of the other transponders of the group.” See ¶ 0065. 
With respect to, “generating an exit control instruction by said smart tag system server if said count of said number of smart tags detected by said exit control system is found to be less than said total number of said plurality of smart tags determined from said unique identity of any of said smart tags detected by said exit control system.” in an analogous art, Yano teaches, “providing a travel situation detection system that improves a service provided during or after travelling of a person or object, such improvement as reducing the delay in traveling and letting a parson who is planning to meet the traveler know the situation of the traveler so as to improve a waiting situation, by detecting a travel situation of the person or the object in a transportation facility and notifies the situation.” See ¶ 0010. “FIG. 10 is a flowchart illustrating a procedure of additional processing executed by the travel situation detection apparatus 1 at an arrival place. For example, at the exit of baggage claim, a worker or the check machine 21 requests the traveler to submit the ID of baggage.” See ¶ 0106. Yano teaches, “[i]f the ID of baggage is not read at step S701 (S701: NO), the CPU 11 determines whether or not the ID of baggage associated with the traveler's ID read at the check machine 21 is recorded at the traveler data stored in the storage unit 14 (S705). If the ID of baggage is recorded (S705: YES), the processing of notifying the traveler and worker that a failure in baggage pickup occurred (S706). At step S706, the CPU 11 makes the output unit of the check machine 21 output a message such as ‘You forget to pick up your baggage.’ Moreover, the CPU 11 transmits the information related to the result of determination to another check machine 21 used by a worker or the terminal device 22 associated, at the error notification address data, with the check machine 21 that made the determination.” See ¶ 0108.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Pugliese-Herwats-Charlot and notify the user in case the reader fails to read of the baggage as the user exit the baggage control area, therefore, providing extra layer of security and a peace of mind for the travelers. 

Consider claim 3, the method as in claim 1, wherein one of the plurality of smart tags is attached to each of the luggage, Pugliese teaches, “[t]he automatic baggage check-in machine 15 also includes a central conveyor on which the bags are placed by the passenger after the baggage labels have been affixed thereto…” See col. 6 lines 59-62.

Consider claim 4, the method as in claim 1, wherein one of the plurality of smart tags is attached to each of the passengers, Pugliese teaches, “a controlled turnstile has a card reader in which the passenger inserts his or her personal I.D. card. The information read from the card, i.e. the passenger's personal I.D. number, will be sent to the central computer to access the passenger's record, and the baggage claim information stored therein will be sent to the baggage claim terminal.” See col. 5 lines 4-10. Herwats teaches, “By confirming the registration, the RFID cards of the passenger and all linked RFID cards tagged to the baggage(s) or eventual children accompanying the passenger are automatically activated. By activating the RFID cards attached to the baggage(s), it has become possible to start the baggage handling process, i.e. steps 307 till 310.” See ¶ 0063.

Consider claim 5, the method as in claim 1, wherein the plurality of smart tags are RFID tags, Pugliese teaches, “the airline may provide to a passenger, such as a frequent flier, with a number of baggage I.D. tags, in the form of a portable RF contactless smart card tag, to be used on each piece of baggage to be checked.” See col. 4 lines 54-60. Pugliese teaches, “the bar code scanner 63, it is possible to employ a detector based on contact-free RF identification technology, i.e. a "speed pass" type system, in which luggage tags provide information which identifies both a unique bag number and the I.D. number of the passenger.” See col. 14 lines 25-30.

Consider claim 6, the method as in claim 1, wherein the exit control instruction includes an instruction to send a notification to a mobile device, Yano teaches, “the travel situation detection apparatus 1 is able to communicate with a mobile terminal device 23 such as a mobile phone. The mobile terminal device 23 is an output device in the present invention. The mobile terminal device 23 is, for example, a mobile phone set owned by an individual. In the travel situation detection apparatus 1, output device information which indicates the mobile terminal device 23, such as an e-mail address, is registered.” See ¶ 0055.

Consider claim 7, the method as in claim 1, wherein the smart tag system server sets the specific scan time proportional to the count of the total number of the plurality of smart tags, Charlot teaches, “controller 14 is also adapted for sensing when a signal 44 is being received by the receiver 12 from another transponder in a group of like transponders, and for delaying transmission of the group interrogation signal 40 until after the receipt of the received signal 44 is completed.” See ¶ 0038. Therefore, the total scan time would increase based on the number of tags in the group. 

Consider claim 8, the method as in claim 1, wherein the exit control system comprising visible alarm and controlled exit, Pugliese teaches, “it is determined in step S26 whether all bags that were checked in by the particular passenger have been examined. This is done by counting the number of bags scanned by the bar code scanner 63 and comparing that to the number of bags checked by the passenger at the time of check-in as indicated in the passenger record stored in the terminal memory 314. If all bags have not been scanned at step S26, the system will not allow the passenger to proceed out of the terminal, thereby preventing him or her from leaving the terminal without all of his or her bags.” See col. 14 lines 9-18. Yano teaches, “If the ID of baggage is recorded (S705: YES), the processing of notifying the traveler and worker that a failure in baggage pickup occurred (S706). At step S706, the CPU 11 makes the output unit of the check machine 21 output a message such as ‘You forget to pick up your baggage.’” See ¶ 0108. Yano teaches, “The mobile terminal device 23 is an output device in the present invention. The mobile terminal device 23 is, for example, a mobile phone set owned by an individual. In the travel situation detection apparatus 1, output device information which indicates the mobile terminal device 23, such as an e-mail address, is registered” See ¶ 0055. 

Consider claim 9, the method as in claim 8, wherein the exit control instruction makes the exit control system to open or close the one or more controlled exit, Pugliese teaches, “it is determined in step S26 whether all bags that were checked in by the particular passenger have been examined. This is done by counting the number of bags scanned by the bar code scanner 63 and comparing that to the number of bags checked by the passenger at the time of check-in as indicated in the passenger record stored in the terminal memory 314. If all bags have not been scanned at step S26, the system will not allow the passenger to proceed out of the terminal, thereby preventing him or her from leaving the terminal without all of his or her bags.” See col. 14 lines 9-18.

Consider claim 10, every limitation of claim 10 has been addressed in the rejection of claim 1, See rejection of claim 1. 

Consider claim 12, the system as in claim 10, wherein one of the plurality of smart tags is attached to each of the luggage, See rejection of claim 3.

Consider claim 13, the system as in claim 10, wherein one of the plurality of smart tags is attached to each of the passengers, See rejection of claim 4.

Consider claim 14, the system as in claim 10, wherein the plurality of smart tags are RFID tags, See rejection of claim 5.

Consider claim 15, the system as in claim 10, wherein the exit control instruction includes an instruction to send a notification to a mobile device, See rejection of claim 6.

Consider claim 16, the system as in claim 10, wherein the smart tag system server sets the specific scan time proportional to the count of the total number of the plurality of smart tags, See rejection of claim 7.

Consider claim 17, the system as in claim 10, wherein the exit control system comprising one or more audible and visible alarm and one or more controlled exit, See rejection of claim 8.

Consider claim 18, the system as in claim 17, wherein the exit control instruction makes the exit control system to raise the audible and visible alarm and/or to open or close the one or more controlled exit, See rejection of claim 9.

Consider claim 19, the method as in claim 1, wherein said scan time starts on detection of any of said plurality of smart tags by said exit control system. Charlot teaches, “the controller 14 causes the transmitter 10 to autonomously transmit a group interrogation signal 40 in response to a timing signal 26 from the timer 18 or whenever a connection between the transponder and the battery (not shown) is established or reestablished.” See ¶ 0037. Therefore, the timer is started at the group interrogation signal 40. 

Consider claim 20, the system as in claim 10, wherein said scan time starts on detection of any of said plurality of smart tags by said exit control system. See rejection of claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/           Primary Examiner, Art Unit 2683